DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Restriction Requirement
	In the application no. 13/752,217 restriction was required between the following inventions (restriction of 28 Nov. 2014): 
	Invention  I:	system for communicating with a pet (classified in 119/57.1) 
	Invention II:	method in a system for communicating with a pet (classified in 119/719)
	(Additionally, election of species was required for either invention but appears to have been withdrawn.) 
	Applicant elected Invention II (the method) in the response to restriction received 28 Jan. 2015.  

	In the continuation application 13/765,546 restriction was again required between the following inventions (office action of 25 Sept. 2013): 
	Invention  I:	apparatus/system for communicating with a pet (classified in 119/57.1) 
	Invention II:	method of communicating with a pet (classified in 119/719)
	Applicant elected Invention I (the system) without traverse in the amendment received 4 April 2013.  

	In the continuation application 14/988,066 all claims were directed to the method and there was no restriction requirement.  Similarly, in 15/629,679 (the underlying application of the 

	In the instant reissue, original claims 1-19 are directed to the method and newly added claims 20-39 are directed to the system.  As in the prior applications, restriction here is required between: 
	Invention II:  the system for communicating with a pet 
	Invention I: the method of communicating with a pet

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method, or system, can be done by hand.  
Since in reissue the original claims are held to be constructively elected with the non-elected claims held in abeyance (MPEP 1450), claims 20-39 are withdrawn as being directed to the non-elected invention - the system.  If the original patent claims are found allowable and a divisional application has been filed for the non-elected claims, further action in this application will be suspended pending resolution of the divisional application. See MPEP 1405.  




Specification
The disclosure is objected to because of the following informality: 
In claim 1 the limitation of “during the preselected outgoing call time period, receiving an indication that the pet has selected a control of the treat dispenser” of lines 14-15 lack support in the specification.  Fig. 11 shows the step of “receiving an indication of a user” (block 1002) but this appears in the training mode (col. 8, lines 65-67).  In claim 1 this limitation is not in the “training” step but in the “facilitating” step.  
In claim 13 the limitation of “during the preselected outgoing call time period, receiving an indication that the pet has selected a control of the treat dispenser” of lines 12-13 lack support in the specification.  Fig. 11 shows the step of “receiving an indication of a user” (block 1002) but this appears in the training mode (col. 8, lines 65-67).  In claim 13 this limitation is not in the “training” step but in the “facilitating” step.  
Further, claims 1 and 13 have the limitation of “facilitating outgoing calls from the pet communication device” which appears to be disclosed in the specification at col. 7, line 61, to col. 8, line 19.  However, the specification at col. 7, line 61, to col. 8, line 19, does not disclose or discuss the limitations of either “receiving an indication” or “pet has selected a control.”   
Further, claim 1 has the step of “training the pet to make a call” at line 7.  Fig. 11 however disclosed the user making at call at block [1002] and not “training the pet to make a call.”
Appropriate correction is required.



Reissue Oath/Declaration
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The reissue oath/declaration filed with this application is defective because it fails to specifically identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP 1414-1414.01.  As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue.  In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  However, any error in the claims must be identified by reference to at least one specific claim and the specific claim language wherein lies the error.  
Here, after restriction, claims 1-19 are constructively elected and claims 20-39 are withdrawn.  The Declaration received 7 August 2020 states that “[n]ew claims 20-39” correct the stated error.  However, with claims 20-39 withdrawn no error now exists in the live claims (claims 1-19).   
Claims 1-19 are rejected as being based upon a defective reissue oath/declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
In claims 1 and 13 the limitation of “during the preselected outgoing call time period, receiving an indication that the pet has selected a control of the treat dispenser” lacks written description.  
Both independent claims go to the pet calling the user, this call facilitated by an initial sound that indicates a “preselected outgoing call time period.” (claim1 at lines 7, 11-12; claim 13 at lines 5, 9-10).  Support for this limitation is found at the embodiment at col. 7, line 61, to col. 8, line 19.  However, in this embodiment the limitation of “receiving an indication that the pet has selected a control of the treat dispenser” is not disclosed or discussed.  
The language of “receiving an indication” is disclosed in the embodiment of Fig. 11 at block 1002 (col. 8, line 61 to col. 8, line 59).  However, this step is in a training mode (col. 8, lines 65-67) and does not appear connected to a “preselected outgoing call time period.”  In fact, Fig 11 at blocks 1002 and 1008 disclose a “communication command” by the user and not the pet.  

With claims 1 and 13 appearing to mix embodiments, the specification does not describe with sufficient particularity (MPEP 2163(I)(A)) that the inventor has possession of the invention as claimed in claims 1 and 13.   
Further, claim 1 has the step of “training the pet to make a call” at line 7.  Fig. 11 however disclosed the user making at call at block [1002] and not “training the pet to make a call.”  This training embodiment does not appear to have support in the specification.  
Claims 2-12 and 14-19 are rejected due to their dependence on either claims 1 or 13.  

Further, MPEP 2161.01(I) states: 
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. (emphasis in original; links omitted).
In claims 1 and 13 the limitation steps of “training the pet to make (or “to answer” in claim 13) a call . . .” and “facilitating outgoing calls from the pet . . .” lack written description.  Both method steps are considered computer implemented inventions since the disclosure and claims go to a “computing device” and a “processor.” See MPEP 2161.01.  For computer-implemented inventions to comply with the written description requirement there must be an algorithm of the steps, or a flowchart, with sufficient detail such that one of ordinary skill in the 
Here, no algorithm with the required specificity is provided for either step.  For the training step, pet training is disclosed at col. 8, line 61, to col. 9, line 20, which corresponds to blocks [1002] and [1004] of Fig. 11.  Fig. 11’s blocks [1002] and [1004], however, disclose the result of the training (e.g., deliver treat and notify pet) and not how this result is achieved.  That is, the specification does not explain, by an algorithm, how the inventor intended to achieved the stated result.  Although one of ordinary skill could possibly envision an algorithm to achieve the claimed result, the specification here provides no suggestion of how the inventor intended to achieve this result.  The Fed. Cir. has stated that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan Software Inc. v. MicroStrategy Inc., 782 F.3d 671, 682 (citing Ariad Pharms. Inc.).  With no algorithm with specificity in the specification the training step does not comply with the written description requirement.   
Support for the “facilitating outgoing calls from the pet” step is found at col. 7, line 61, to col. 8, line 19.  Similarly to the training step, the facilitating step’s desired result is disclosed in the specification and not how this result is achieved.  That is, the specification does not explain, by an algorithm, how the inventor intended to achieved the stated result.  Although one of ordinary skill could possibly envision an algorithm to achieve the claimed result, the specification here provides no suggestion of how the inventor intended to achieve this result.  The Fed. Cir. has stated that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan Software Inc. v. MicroStrategy Inc., 782 F.3d Ariad Pharms. Inc.).  With no algorithm with specificity in the specification the facilitating step does not comply with the written description requirement.   
Claims 2-12 and 14-19 are rejected due to their dependence on either claims 1 or 13.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 13 the limitation of “during the preselected outgoing call time period, receiving an indication that the pet has selected a control of the treat dispenser” is ambiguous.   
Both claims go to the pet calling the user, this call facilitated by an initial sound that indicates a “preselected outgoing call time period.” (claim1 at lines 7, 11-12; claim 13 at lines 5, 9-10).  Support for this limitation is found at the embodiment at col. 7, line 61, to col. 8, line 19.  However, in this embodiment the limitation of “receiving an indication that the pet has selected a control of the treat dispenser” is not disclosed or discussed.  
The language of “receiving an indication” is disclosed in the embodiment of Fig. 11 at block 1002 (col. 8, line 61 to col. 8, line 59).  However, this step is in a training mode (col. 8, lines 65-67) and does not appear connected to a “preselected outgoing call time period.”  In fact, Fig 11 at blocks 1002 and 1008 disclose a “communication command” by the user and not the pet.  

With claims 1 and 13 appearing to mix embodiments, the claims are ambiguous because these method step limitations are not described as being used together.  Thus, claims 1 and 13 are indefinite because the exact metes and bounds of these claims is unknown.   
Claims 2-12 and 14-19 are rejected due to their dependence on either claims 1 or 13.  


Claims Not Reading on the Applied Prior Art
	Claims 1 and 13 do not have prior art reading on them because of a training step and a facilitating step, the facilitating step with a preselected outgoing call time period during which the pet may initiate a call to the communication device of the owner.  


Pertinent Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bloksberg (US 2008/0282988) discloses a system for a pet with treat dispenser, communication device, and speaker. 
	Kates (2006/0011145) discloses a system for a pet with a delivery module.
	Murphy et al. (US 2012/0160176) discloses a method of interaction with a pet with a treat dispenser, processor, and a speaker. 

	Lee (US 2004/0194714) discloses a system and method of communicating with a pet with processor, treat dispenser, and an initiating a call (para. [0032] with the pet to be fed. 
	Ramirez (US 5,299,529) discloses an automatic feeder with an initiating call (abstract).   


Remarks
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication should be directed to Jeffrey L. Gellner at telephone number 571.272.6887.  The Examiner can normally be reached Monday through Friday from 8:30 to 3:30.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Eileen D. Lillis can be reached at 571.272.6928.   
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which in the instant patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

/Jeffrey L. Gellner/
Jeffrey L. Gellner
AU 3993, Central Reexamination Unit 
(571) 272-6887 

Conferees: /ple/ /E.D.L/                           SPRS, Art Unit 3993